In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-500 CV

____________________


IN THE INTEREST OF G.D.F., A CHILD




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 02-09-06019-CV




MEMORANDUM OPINION (1)

	Jimmie Louise Fomby appeals the trial court's order appointing John William
Edgmon and Nancy Elaine Edgmon as the sole managing conservators of Fomby's minor
child, G.D.F.  The appeal is submitted on the record of the indigence hearing because the
trial court sustained contests filed by the district clerk and the court reporter.  See In re
Arroyo, 988 S.W.2d 737 (Tex.1998).
	The appeal was submitted without briefs because the appellant failed to file her brief
by the February 18, 2004 due date.  See Tex. R. App. P. 38.8(a)(2). The appellant did not
request an extension of time to file the brief.  See Tex. R. App. P. 38.6(d).  On March 29,
2004, we notified the parties that the appeal would be advanced without oral argument. See
Tex. R. App. P. 39.9.   
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
									PER CURIAM

Submitted on April 19, 2004
Opinion Delivered April 29, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.



 


1.   Tex. R. App. P. 47.4.